Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 1 of 29. PageID #: 3237




                             EXHIBIT 8
                      Declaration of Jonathan L. Walker.
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 2 of 29. PageID #: 3238



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

   ERIN E. KIS, on behalf of herself and                  |
   all others similarly situated,                         |
                                                          |
   Plaintiff                                              |
                                                          |
   v.                                                     |   Case No. 4:18-cv-00054-JG
                                                          |
   COVELLI ENTERPRISES, INC.,                             |
                                                          |
   Defendant                                              |
                                                          |
   ------------------------------------------------------
   CHELSEA ROMANO, individually and |
   on behalf of all others similarly situated, |
                                                          |
   Plaintiff                                              |
                                                          |
   v.                                                     |   Case No. 4:18-cv-00434-JG
                                                          |
   COVELLI ENTERPRISES, INC.,                             |
                                                          |
   Defendant                                              |
                                                          |
   ------------------------------------------------------




                        DECLARATION OF JONATHAN L. WALKER



   I.       Introduction

1. I was retained by the Defendant, Covelli Enterprises, Inc. (“Covelli”), to develop and
   render an economic opinion in this matter related to the Plaintiffs’ claim that Covelli
   incorrectly classified all of its Assistant Managers (“AMs”) as exempt from the
   overtime provisions of the Fair Labor Standards Act (“FLSA”) and that they can prove
   these misclassifications by common evidence.
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 3 of 29. PageID #: 3239



2. My qualifications for this project include my undergraduate and graduate education
   and my experience as an economist. I have a bachelor’s degree in economics from the
   University of California at Berkeley. I have a doctorate in economics from the
   Massachusetts Institute of Technology. I am currently the president and chief executive
   officer of Economists Incorporated (“EI”), an economic consulting firm employing
   over thirty economists at offices in Washington, DC, California and Florida. EI’s line
   of business is the analysis of topics arising in public policy, regulation, corporate
   management, corporate strategy and litigation. In addition to managing EI, I also
   consult. I have testified about economics issues by declaration, at deposition, and in
   state and federal court. In particular, I have testified in federal court regarding damages
   and liability in class action wage and hour cases. I have attached a copy of my
   curriculum vitae as an exhibit to this report. Therein, I describe my qualifications in
   greater detail. EI is being compensated for my work on this matter at my normal hourly
   rate of $675. Billing rates for other staff working with me on this matter range from
   $280 to $570. The opinions expressed herein are within my professional field of
   expertise and true to a reasonable degree of certainty.

3. Covelli’s counsel has asked me to consider whether certain theories regarding Covelli’s
   profit motives and conduct are economically sensible. Specifically, they have asked
   whether Covelli would profit by purposefully creating an AM position with Covelli’s
   actual pay grades for the primary purpose of performing the same routine tasks as the
   lowest paid employees at its cafés. They have also asked whether it is my opinion based
   on my experience and training as a labor economist that it would be valid and accurate
   to extrapolate from the experiences of Ms. Romano and Ms. Kis to draw conclusions
   about other AMs employed at different Covelli cafés. As I explain below, a) Plaintiffs’
   claims regarding Ms. Romano and Ms. Kis are not sensible economically; b) assuming
   that Ms. Romano and Ms. Kis are typical, Covelli had no profit motive to purposely
   misclassify the opt-ins generally and c) it would not be valid to draw inferences about
   other AMs’ experiences based on Ms. Romano’s and Ms. Kis’s experiences without
   individualized analyses related to those other AMs.



                                               2
                                    Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 4 of 29. PageID #: 3240



   II.        Plaintiffs’ Claims Regarding Ms. Romano and Ms. Kis Are Not Sensible
              Economically

4. In the Complaints in this action, the Plaintiffs allege that AMs’ duties are non-
   managerial. Ms. Romano alleges that, “Assistant Managers are not true managers and
   do not exercise management authority. Instead, among other things these purported
   ‘managers’ take customer orders, serve customers, cook food, work the cash register,
   check inventory, clean the store, and perform other non-managerial duties.”1 Ms. Kis
   alleges that AMs “did not perform executive or administrative functions as defined by
   the FLSA.”2

5. It makes no economic sense that Covelli would pay AMs as it does if the AMs’ primary
   purpose, from Covelli’s perspective, is to perform the low-wage functions that
   Plaintiffs say, tasks that were the primary duty for employees designated “associate.” It
   would be significantly cheaper to hire associates at the associate pay scale to perform
   these tasks, regardless of whether doing so would trigger overtime. The more plausible
   explanation for Covelli’s AM job in terms of profit-maximization is that Covelli wants
   sufficiently many managers for there to be at least one manager on duty at each café
   during most store hours, that it hires AMs to perform this management function in
   conjunction with the more senior General Managers (“GMs”), but that much of this
   management and supervisory activity can be done concurrently with other tasks. Both
   Ms. Romano and Ms. Kis testified that they were the only salaried manager on duty for
   substantial amounts of time.3 Ms. Kis additionally testified that there were at least four
   and potentially as many as thirteen associates on shifts when she was the manager on
   duty.4




   1
       Romano Complaint, paragraph 3.
   2
       Kis Complaint, paragraph 32.
   3
     Ms. Kis testified that she was the only manager on duty for approximately 25% of the hours she was
   in the café. (Kis 08/28/2018 Deposition, p. 22). Ms. Romano testified that she was the most senior
   manager on duty for approximately 3 ½ hours whenever she opened the café. (Romano 08/28/2018
   Deposition, pp. 31-32).
   4
       Kis 08/28/2018 Deposition, pp. 34-35.

                                                    3
                                         Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 5 of 29. PageID #: 3241



6. If all that Covelli were interested in was a low-cost way to get minimum-wage work
   done, the obvious alternative would be to hire part-time associates to do the work. This
   would not only save the Defendant from paying AM salaries, but it would also save
   them from paying AM benefits. I understand that Covelli offers its AM employees a
   superior benefits package compared to its associates and shift supervisors including
   paid vacation time.

7. I have reviewed payroll data that Covelli has produced regarding Ms. Romano and Ms.
   Kis.5 These data make clear that in their particular cases Covelli had no profit incentive
   to employ them for non-exempt work but misclassify them as exempt merely to avoid
   paying overtime. If Ms. Romano’s and Ms. Kis’s primary duties were the same as café
   associates, then it would have been cheaper for Covelli simply to have hired non-
   exempt workers at non-exempt pay levels, classified them properly and paid them
   accordingly than to have misclassified the two plaintiffs as exempt. The data show that
   promoting Ms. Romano increased her pay significantly rather than decreasing it as the
   Complaints imply. Ms. Romano was working virtually full-time immediately prior to
   her promotion from shift supervisor to AM in September 2014, averaging 37.86 hours
   per week over the preceding five pay periods at an hourly wage of $9.50.6 These pay
   and hours levels correspond to $719.26 per two-week pay period. Upon promotion, Ms.
   Romano’s average weekly hours increased by 14% to 43.13,7 but her pay increased
   disproportionately, increasing by $549.97, over 75%, to a biweekly salary of $1,269.23.
   If Covelli had simply retained Ms. Romano at her preexisting pay rate and had her
   work the same 43.13 hours per week as a non-exempt employee entitled to overtime,
   she would have earned $849.34 per two-week pay period on average including
   overtime. Covelli paid Ms. Romano $419.89 more per pay period as a salaried AM



   5
       DEF000341-59.
   6
    This calculation includes both regular and overtime hours and excludes the final two pay periods that
   Ms. Romano was paid on an hourly basis, as these appear to correspond to the four weeks she
   participated in management training.
   7
    This calculation excludes the final pay period in which Ms. Romano appears to have worked as she
   appears to have worked only a portion of that pay period, as well as the final pay period which reflects
   only vacation hours.

                                                    4
                                         Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 6 of 29. PageID #: 3242



   exempt from overtime than it would have paid if it had her work the same hours but
   paid her as an hourly shift supervisor who earned overtime, nearly 50%.

8. This comparison of Ms. Romano’s pay before and after her promotion understates the
   financial harm that Covelli would inflict upon itself by promoting Ms. Romano to AM
   simply to have her do non-exempt, “associate-type” work without earning overtime.
   Ms. Romano was a shift supervisor, so Covelli was already paying her more than it
   needed to get non-exempt tasks done. The extra pay that shift supervisors earn relative
   to associates is presumably pay for supervisorial tasks that associates do not do. The
   fact that Covelli classifies shift supervisors as non-exempt does not mean that shift
   supervisors do not have managerial duties or that management is not their primary duty.
   Covelli may choose to classify shift supervisors as non-exempt notwithstanding that
   many shift supervisors may have sufficient managerial duties to qualify as exempt
   employees. If Covelli’s goal in promoting Ms. Romano were truly to acquire an
   additional 5-6 hours per week of non-exempt, associate-type work without paying
   overtime (representing the increase in Ms. Romano’s weekly hours after her
   promotion), it could have increased the hours of its actual associates or hired new ones
   and paid for these additional hours at associate rates rather than shift supervisor rates or
   the still higher AM rates. Consequently, the appropriate way to evaluate Covelli’s cost
   consequences of promoting Ms. Romano purportedly for the primary purpose of
   performing non-exempt tasks is to compare her pay as an AM, inclusive of benefit
   costs, to what Covelli’s costs would have been if she had continued working 38 hours
   per week as a shift supervisor but Covelli had increased its associates’ hours by six per
   week.

9. As noted, Covelli raised Ms. Romano’s pay by $549.97 per pay period when it
   promoted her and enhanced her benefits. As of September 2014, the minimum wage in
   Pennsylvania was $7.25. It would have cost Covelli $87 per pay period in wages to
   increase associates’ hours by 6 per week (12 per pay period) to work the additional
   hours that Ms. Romano tended to work after her promotion. It makes no economic
   sense that Covelli chose to promote Ms. Romano and incur over $550 in incremental



                                               5
                                    Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 7 of 29. PageID #: 3243



   employee costs per pay period just to get an additional 12 hours of work that it would
   only have had to pay associates $87 for.

10. Ms. Kis’s pay data confirm that there was no profit incentive motivating Covelli to hire
   her to do non-exempt work either. Ms. Kis began working on a salaried basis as an AM
   in March 2017. According to Ms. Kis’s payroll records, she worked an average of
   44.41 hours per week while she was a salaried AM. (This calculation excludes the first
   and the final pay periods as Ms. Kis appears to have worked only a portion of those pay
   periods as a salaried employee.) At her deposition, Ms. Kis claimed that she worked
   extra time before and after her shifts inspecting and cleaning the parking lot before and
   after clocking in. She estimates that this parking lot work took 10 to 25 minutes per
   instance.8 I am unaware of any documentary evidence supporting Ms. Kis’s testimony
   regarding this off-the-clock work and it would require individualized analysis even to
   attempt to verify it, e.g., discovery from other café employees, discovery from Ms.
   Kis’s family and social network and review of any documentary support such as digital
   recordings of the café parking lot. Ms. Romano’s testimony that she never worked off
   the clock proves that it would be invalid to infer based on Ms. Kis’s testimony that all
   other AM’s experiences were similar.9 Nevertheless, assume for purposes of cost
   comparison that Ms. Kis actually did work 25 off-the clock minutes before and after
   each shift for a total of 50 minutes every workday. This exceeds Ms. Kis’s own
   estimate that off-the-clock work varied between 10 and 25 minutes per occurrence.
   Adding 50 minutes per shift and assuming 10 shifts per pay period brings Ms. Kis’s
   average weekly hours up to 48.6 during the time that she was a salaried AM. In 2017,
   the minimum wage in Ohio was $8.15. At the minimum wage, Covelli would only have
   to pay associates $792.18 per pay period to work the hours that Ms. Kis did, inclusive
   of Ms. Kis’s purported off-the clock work cleaning the parking lot. Instead, Covelli
   paid Ms. Kis $1,307.70. This represents a premium of $515.52 per pay period or 65%.
   As discussed above, this calculation understates the pay premium because it fails to



   8
       Kis 08/28/2018 Deposition, p. 24.
   9
       Romano 08/28/2018 Deposition, p. 55.

                                                      6
                                           Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 8 of 29. PageID #: 3244



   account for the incremental benefits that Covelli paid Ms. Kis relative to the benefits
   that it would have paid associates.

11. Some of the discussion above concerns Covelli hiring “true” associates at minimum
   wage as an alternative to employing Ms. Romano and Ms. Kis to act as glorified
   associates as they seem to allege. These analyses presume that workers were available
   to put in additional associate hours. This presumption is consistent with Ms. Romano’s
   and Ms. Kis’s testimony. Both plaintiffs declared that they routinely sent hourly
   workers home because there was not sufficient work for the hourly workers to do.10
   This excess supply of workers relative to Covelli’s demands suggests that Covelli could
   have found associates to do Ms. Romano’s and Ms. Kis’s work if it had wanted to.
   However, Ms. Romano’s and Ms. Kis’s declarations leave open the question of whether
   associates would be paid minimum wage as opposed to a higher pay rate or whether
   there was excess supply of labor available to all of Covelli’s cafés throughout the
   Collective Period rather than only being available to Ms. Romano’s and Ms. Kis’s cafés
   during the time they were employed as AMs. As I discuss later in this declaration,
   local labor market conditions vary over geography and time. These issues related to the
   availability and cost of substitute labor are individualized rather than common.
   Demonstrating that a local labor market shortage made it more difficult to substitute
   associate hours for AMs in Johnstown, Pennsylvania in 2014 (Ms. Romano) or in
   Wadsworth, Ohio in 2017 (Ms. Kis) would not prove that labor shortages existed at
   other times during the Collective Period or at the cafés that Covelli operated elsewhere
   in Ohio, Pennsylvania and the other states implicated by Plaintiffs’ collective action
   claims.

   III.       It Is Unlikely That Covelli Had a Profit Motive to Purposefully Misclassify
              Opt-Ins to Save on Overtime

12. Assuming that Ms. Romano and Ms. Kis are typical of the opt-ins to this putative
   collective action in terms of hours and pay, misclassifying opt-ins to avoid overtime
   would not be profitable for Covelli. Ms. Romano and Ms. Kis earned more as AMs

   10
        Declaration of Erin E. Kis, 03/21/2018, p. 3; Declaration of Chelsea Romano, 03/20/2018, p. 3.

                                                      7
                                           Economists Incorporated
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 9 of 29. PageID #: 3245



   than they would have earned if they had been paid minimum wage (or even in Ms.
   Romano’s case, her previous shift supervisor wage) for the first 40 hours per week of
   work and time and a half thereafter. For jobs paying above the minimum wage, market
   forces determine how much an employer must pay to attract and retain qualified
   employees, and exempt/non-exempt status has no effect on these market forces.
   Qualified employees in the local labor market will decide whether to accept an offer for
   a job (and similarly whether to keep the jobs they already have) based on the job
   alternatives available, the characteristics of the job in question and the pay. Relevant
   job characteristics include but are not limited to benefits, level of responsibility, tasks
   required, advancement opportunities, holidays honored and weekly hours.

13. Leaving aside overtime regulations, the minimum pay that an employer would have to
   offer to attract and retain qualified employees for a job having some defined set of
   characteristics would clearly be the same whether the pay was quoted in dollars per
   year, dollars per week or dollars per hour. For example, there is no reason for workers
   to prefer a 2,000 hour per year job that pays $20,000 per year over the same job and the
   same hours for which pay is $10 per hour. Pay is the same whether pay is quoted on an
   annual basis or an hourly basis.

14. Whether a job pays overtime does not affect the amount the employer must pay either.
   As a matter of arithmetic, for every salary, number of regular hours worked per year
   and number of overtime hours worked per year, there is a corresponding regular, hourly
   wage rate that would yield the same annual pay inclusive of overtime. For example, pay
   is the same if an employee is compensated $35,625 in annual salary for a job requiring
   45 hours of work per week for 50 weeks per year as it is for the same job and same
   hours at a regular wage rate of $15 per hour plus time-and-a-half for overtime. If an
   employer could attract and retain qualified employees at $35,625 per year, there is no
   reason to expect that the same employer could not attract the same workforce by paying
   $15 per hour for regular time and $22.50 for overtime. The job requirements are the
   same by construction in the example. The worker’s employment alternatives are the
   same by construction in the example, and the annual pay is the same by construction in
   the example. Applying this result to Covelli and assuming that Ms. Romano and Ms.

                                                 8
                                      Economists Incorporated
 Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 10 of 29. PageID #: 3246



   Kis are broadly similar to opt-ins in terms of annual pay and weekly hours, it did not
   matter to Covelli’s labor bill that opt-ins were classified as exempt and earned salaries
   rather than being classified as non-exempt and earning the corresponding regular,
   hourly wages plus overtime. Generally speaking, if Covelli did not perceive that the
   AM job duties warranted an exemption, it would have had no incentive to classify the
   job as exempt and pay the salaries that it did rather than pay each opt-in the same total
   amount based on his or her corresponding regular, hourly wage rate.11 Covelli would
   have expected to attract the same applicants, pay the same in employee costs and
   comply with the law.

15. This is not to say that misclassification is always inconsistent with profit maximization.
   Purposeful misclassification of job categories may occur at companies seeking to
   maximize profits for reasons that do not apply here. Inadvertent misclassification of
   individual workers within job categories may occur, but it requires individualized
   inquiry to ascertain.

16. Dishonest, profit-maximizing firms may misclassify jobs as a way to pay less than the
   minimum wage. That is not the case for Ms. Romano and Ms. Kis. They both earned
   significantly more in salary than they would have earned if they had been paid the
   minimum wage plus time and a half for overtime. Classifying them as exempt did not
   allow Covelli to skirt minimum wage laws. So long as Ms. Romano and Ms. Kis are
   broadly similar to the opt-ins in terms of pay and hours, Covelli was not motivated to
   purposely misclassify opt-ins to effectively pay less than minimum wage for non-
   exempt work.

17. Another potential explanation for purposeful misclassification is that companies may
   think that they can fool workers by surprising workers with longer than expected hours,
   thus fooling them into accepting lesser pay than they would otherwise require. This is
   not likely to be a profit maximizing strategy, and it does not appear to apply here.
   Lying about the obvious is generally unprofitable because the truth is quickly

   11
      Theoretically an employer could avoid the costs of tracking employees’ time by paying by salary
   rather than hourly wages. In the case at hand, Covelli tracks employees’ time anyway. Moreover, such
   tracking costs may be trivial.

                                                   9
                                        Economists Incorporated
 Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 11 of 29. PageID #: 3247



   discovered. Workers will realize what the job’s true hours and other job characteristics
   are virtually immediately. If employees have alternatives, and the job is one they would
   not take on if they were well informed, they will soon quit. If employees do not have
   reasonable alternatives, there is no reason to lie to get them to take the job in the first
   place. A corporate policy built on this type of deception is also unprofitable because it
   is likely to be difficult to implement. It would not be enough that a few key executives
   lie; the thousands of people employed at the Defendant’s cafés who are involved in the
   hiring process or who are friends with the job applicants would have to lie too, knowing
   full well that they will be exposed as liars as soon as the new AM starts work.

18. The lying motive for misclassification is particularly inappropriate for Ms. Romano and
   other opt-in plaintiffs who were promoted into the AM job from other café positions.
   These opt-ins presumably knew beforehand what the AM hours would be.

   IV.     Variation in Job Duties

19. It is implausible that Covelli profited by employing Ms. Romano and Ms. Kis as
   relatively highly paid exempt AMs for the primary purpose of doing non-exempt work
   or that Covelli profited by employing opt-ins employed at similar pay levels and
   working similar hours as Ms. Romano and Ms. Kis for the primary purposes of doing
   non-exempt tasks. Nevertheless, full discovery may demonstrate that Ms. Romano’s or
   Ms. Kis’s primary duties were non-exempt. Covelli may have created the AM job for
   the primary purpose of supervising non-exempt workers, but that does not mean the
   Ms. Romano’s and Ms. Kis’s GMs deployed them in the way that Covelli envisioned
   for AMs in general. Their GMs may have deployed them primarily for non-exempt
   work regardless of the reason that Covelli created the AM job or whether Covelli could
   have gotten non-exempt tasks done at less cost. However, the same variation across
   AMs that makes it possible that Ms. Romano and Ms. Kis performed primarily non-
   exempt job duties also prevents any valid inferences about opt-ins’ job duties based on
   Ms. Romano’s or Ms. Kis’s experiences. Proving that Ms. Romano’s primary duties
   were non-exempt would not imply that Ms. Kis’s primary duties were non-exempt or
   that any opt-in’s primary duties were non-exempt. Similarly, proving that Ms. Kis’s


                                              10
                                    Economists Incorporated
 Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 12 of 29. PageID #: 3248



   primary duties were non-exempt would not imply that Ms. Romano’s or any opt-in’s
   primary duties were also non-exempt.

20. In circumstances such as those in this case where many individuals within an enterprise
   have the same job title yet report to different supervisors in different work locations
   subject to different working conditions over four or more years, actual job duties
   necessarily vary from person to person and perhaps over time. Variation could
   theoretically have been so extreme that some AMs’ primary duties were managerial
   while others were not. For example, I have read and heard sworn testimony and
   reviewed survey responses in other litigation matters in which workers having the same
   job title who were employed at different times or at different stores within the same
   retail chain have described markedly different job duties and work environments. In
   particular, I have read survey responses and deposition testimony from assistant store
   managers at a retail chain who described drastically different levels of managerial
   responsibility. It is possible for individual AMs to have limited management
   responsibility although other AMs have extensive management responsibility. So long
   as it is plausible that any AMs could have sufficient management authority to qualify as
   exempt employees, then individualized analysis is necessary to determine whether any
   particular AM’s actual duties were sufficient to qualify for an exemption.

21. In the case at hand, only Ms. Romano and Ms. Kis have testified at deposition, and the
   limited information available even from them indicates that individualized analysis is
   necessary to determine the breadth of any individual AM’s management duties. For
   example, Ms. Kis testified that she has no idea how AMs at other Covelli locations in
   Ohio exercise their responsibilities.12 Both Ms. Romano and Ms. Kis testified that they
   disciplined employees,13 dealt with customer complaints,14 conducted or participated in
   one or more employee interviews,15 filled out paperwork, counted down drawers, and



   12
        Kis 08/28/2018 Deposition p. 126.
   13
        Romano 08/28/2018 Deposition pp. 26, 28; Kis 08/28/2018 Deposition pp. 91-92, 110-111, 116-117.
   14
        Romano 08/28/2018 Deposition p. 77; Kis 08/28/2018 Deposition pp. 31, 33.
   15
        Romano 08/28/2018 Deposition p. 45; Kis 08/28/2018 Deposition pp. 39-40.

                                                      11
                                            Economists Incorporated
Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 13 of 29. PageID #: 3249



 counted down the safe at the end of the day.16 However, Ms. Kis testified further that
 she was responsible for ordering food for her café.17 On the other hand, Ms. Romano
 testified that she had responsibility for maintaining the safety, sanitation and
 appearance of the café,18 leading new employee orientations19 and setting up
 employees’ computer training.20 She also managed associates’ hours by sending
 employees home,21 sending them on break or pulling them off break.22 She further
 testified that she was responsible for executing the café GM’s plan when he was not in
 the café.23

        V. Variation in Local Labor Market Conditions

 22. Analysis of the claims in this case requires individualized consideration of local
        labor market conditions. Whether Covelli profited by hiring a given AM rather than
        spreading that AM’s non-exempt tasks across non-exempt workers depends upon
        the availability of non-exempt workers to absorb the AM’s hours and the prevailing
        pay rate for workers capable of associate work in the local area. The prevailing pay
        rate depends on the unemployment rate and minimum wage. Unemployment rates
        and minimum wage rates vary by geography and time.

 23. I have prepared Table 1 to illustrate the variation in labor market conditions across
        Covelli’s operating area and over the Collective Period. I report unemployment
        rates for the states Covelli operates in and for various metropolitan areas within
        those states. I also report state minimum wage rates. I report data separately as of
        February 2015 and July 2018 to show variation over time. Unemployment rates
        varied between 3.2% (Nashville Metropolitan Area in July 2018) and 6.8%
        (Memphis Metropolitan Area in February 2015) across the reported regions over

 16
      Romano 08/28/2018 Deposition pp. 83, 104-105; Kis 08/28/2018 Deposition p. 42.
 17
      Kis 08/28/2018 Deposition p. 42.
 18
      Romano 08/28/2018 Deposition p. 82-83.
 19
      Romano 08/28/2018 Deposition p. 65.
 20
      Romano 08/28/2018 Deposition p. 82.
 21
      Romano 08/28/2018 Deposition p. 17.
 22
      Romano 08/28/2018 Deposition pp. 73-75.
 23
      Romano 08/28/2018 Deposition p. 106.

                                                   12
                                         Economists Incorporated
 Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 14 of 29. PageID #: 3250



        this period. The fact that unemployment rates varied by 125% across this
        geographic area and over this period indicates that the availability of lower-skilled
        workers as alternatives to AMs may have varied markedly across opt-ins. The table
        understates the true degree of variation in labor market conditions across Covelli’s
        operating region because not all local areas in which Covelli operates cafés are
        reported. Unemployment rates can vary markedly within states. For example, the
        unemployment rates for Cincinnati, Columbus, Cleveland and Ohio in the aggregate
        were all different from each other both in February 2015 and July 2018. Just across
        these four areas, unemployment rates as of February 2015 varied between 4.6% in
        Columbus to 6.2% in Cleveland. Other areas in Ohio, such as Wadsworth where
        Ms. Kis worked, may have had higher or lower unemployment than these four
        areas. State minimum wages were as much as $1.05 (14%) higher than the federal
        level at some times in some areas although the state minimums were less than the
        federal minimum, and thus meaningless, in other areas at other times. This indicates
        that Covelli’s costs to substitute non-exempt associates for AMs might vary
        significantly across opt-ins.

   V.      Conclusions

24. Covelli had no profit motive to promote Ms. Romano to the AM position or hire Ms.
   Kis as an AM just to avoid paying overtime for non-exempt work. Ms. Romano’s and
   Ms. Kis’s actual overtime hours as AMs were limited, significantly fewer than they
   allege in their complaints. Moreover, the salaries, bonuses and benefits that Covelli
   paid Ms. Romano and Ms. Kis were much more than the compensation Covelli would
   have had to pay to have non-exempt workers put in the hours that Ms. Romano and Ms.
   Kis did as AMs. In Ms. Romano’s case, Covelli could have paid significantly less by
   keeping Ms. Covelli on as a shift supervisor at her preexisting wage and paying her
   overtime. In both Ms. Romano’s and Ms. Kis’s cases, Covelli could have reallocated
   their hours to associates if its goals were simply to get non-exempt work done, thereby
   paying significantly less in employee compensation than it actually paid. The only
   plausible explanation that I am aware of for Covelli to have paid Ms. Romano and Ms.
   Kis as much as it did is that it expected them to perform different duties than associates,

                                                  13
                                        Economists Incorporated
Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 15 of 29. PageID #: 3251
        Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 16 of 29. PageID #: 3252



Table 1: Unemployment Rates and Minimum Wages in States with Covelli Panera
Locations and Major Metropolitan Areas in Those States

                                                                     Unemployment Rate (%)                        Minimum Wage ($)
State or Metropolitan Area                                       February 2015     July 2018                February 2015    July 2018

Florida                                                                5.60                 4.00                  8.05                 8.25
     Miami-Fort Lauderdale-West Palm Beach, FL                         5.50                 4.10
     Tampa-St. Petersburg-Clearwater, FL                               5.40                 3.80
     Orlando-Kissimmee-Sanford, FL                                     5.40                 3.60
     Jacksonville, FL                                                  5.60                 3.80
       (3)
Georgia                                                                6.30                 4.00                  5.15                 5.15
     Atlanta-Sandy Springs-Roswell, GA                                 6.00                 3.80
Kentucky                                                               6.00                 4.90                  7.25                 7.25
     Louisville–Jefferson County, KY-IN                                5.30                 4.50
North Carolina                                                         5.90                 4.10                  7.25                 7.25
     Charlotte-Concord-Gastonia, NC-SC                                 5.70                 3.80
     Raleigh-Cary, NC                                                  4.80                 3.50
Ohio                                                                   5.60                 4.90                  8.10                 8.30
     Cincinnati, OH-KY-IN                                              5.10                 4.30
     Columbus, OH                                                      4.60                 4.10
     Cleveland-Elyria, OH                                              6.20                 5.50
Pennsylvania                                                           5.80                 4.50                  7.25                 7.25
     Philadelphia-Camden-Wilmington, PA-NJ-DE-MD                       5.90                 4.60
     Pittsburgh, PA                                                    5.80                 4.40
South Carolina                                                         6.50                 3.50                  7.25                 7.25
Tennessee                                                              6.20                 4.00                  7.25                 7.25
     Nashville-Davidson–Murfreesboro–Franklin, TN                      4.90                 3.20
     Memphis, TN-MS-AR                                                 6.80                 4.70


Sources:
1. www.covelli.com/panera-bread-locations
2. BLS Local Area Unemployment Statistics, https://data.bls.gov/PDQWeb/la. Accessed October 30, 2018.
3. https://fred.stlouisfed.org
4. https://www.minimum-wage.org

Notes:
1. Metropolitan statistical areas are those with 2017 estimated population greater than 1 million.
2. Except in limited and temporary instances, municipalities in the metropolitan areas in these states have had the same minimum wage as the state
   (see, e.g. http://laborcenter.berkeley.edu/minimum-wage-living-wage-resources/inventory-of-us-city-and-county-minimum-wage-ordinances/;
   https://www.epi.org/minimum-wage-tracker/ ).
3. Georgia's minimum wage ($5.15) was below the federal minimum wage ($7.25) in both February 2015 and July 2018.
  Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 17 of 29. PageID #: 3253




                             JONATHAN L. WALKER

Office

             Economists Incorporated
             101 Mission Street, Suite 1000
             San Francisco, CA 94105
             Direct: (415) 975-3223
             Main Office: (415) 975-5510
             Fax: (415) 281-9151
             walker.j@ei.com

Education

             Ph.D., Economics, Massachusetts Institute of Technology, 1991

             A.B., Economics, University of California, Berkeley, 1983

Fellowships, Honors and Awards

             1986: American Economic Association Doctoral Fellowship

             1983: National Science Foundation Graduate Fellowship

             1983: Honors in General Studies, University of California, Berkeley

Fields of Concentration

             Industrial Organization, Labor Economics, Economic History

Professional Experience

             2003 – Present: President, Economists Incorporated

             2001 – 2002: Principal, Economists Incorporated

             1998 – 2000: Senior Vice President, Economists Incorporated

             1996 – 1998: Vice President, Economists Incorporated

             1990 – 1996: Senior Economist, Economists Incorporated
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 18 of 29. PageID #: 3254



Professional Experience (continued)

               1988 – 1990: Management Consultant, Monitor Company, Cambridge,
               Massachusetts

               1987 – 1988: Visiting Research Fellow, Federal Reserve Bank of Boston,
               Boston Massachusetts

               1987: Teaching Assistant Massachusetts Institute of Technology

Dissertation

               Essays on the Commercial Banking Industry

Publications

               “Discounting Lost Future Earnings,” Economists Ink, Summer 2015
               (with Erica Greulich)

               “DTB and the Use of Regression Analysis to Assess Market Definition and
               Competitive Effects,” Antitrust Law Section of the American Bar Association,
               Economics Committee Newsletter, Spring 2011 (with Erica Greulich)

               “Preparing for Trial: Expert Economic Testimony,” Antitrust Section of the
               American Bar Association 59th Spring Meeting, Continuing Legal Education
               Written Materials, March 2011

               “The Single Entity Issue in American Needle and DTB,” Westlaw Journal
               Antitrust, Volume 18, Issue 1, April 2010 (with Erica Greulich)

               “Event Studies, Toxic Stock and Non-Compete Provisions,” Economists Ink,
               Fall 2005

               “Statistical Evidence and a Daubert Challenge in a Recent Discrimination Case,”
               Economists Ink, Summer 2004

               “Price Increases Attributable to Patent Infringement or Entry,” Economists Ink,
               Spring 2004 (with Tessie Su)

               “Ninth Circuit Expounds on Antitrust Injury,” Economists Ink, Fall 2003

               “The Deterrence Value of Punitive Damages,” Economists Ink, Fall 2001 (with
               Laura Malowane)




Curriculum Vitæ
Jonathan L. Walker
pg. 2
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 19 of 29. PageID #: 3255



Publications (continued)

               “Recent Development in Bank Merger Competition Policy,” Banking Law
               Review, Spring 1992 (with Bruce Snapp and David Balto)

               “U.S. Bank Merger Competition Policy,” International Merger Law 16,
               December 1991 (with Bruce Snapp)

               “Not So Safe Harbor for Bank Mergers,” Economists Ink, Winter 1991

Panels
               87th Annual Conference of the Western Economics Association International,
               “Sports Economics on Trial,” June 30, 2012 – Symposium panelist

               American Bar Association Antitrust Section Annual Meetings, March 9, 2011 –
               Presentation concerning preparation for economic trial testimony

               American Law Institute – American Bar Association Course of Study, “Antitrust
               Law in the 21st Century,” September 14-15, 2000 – Presentation concerning the
               economics of professional sports leagues

               American Bar Association Antitrust Section Annual Meetings, April 14, 1999 –
               Presentation concerning the economic foundations of antitrust law

               National Economists Club Educational Foundation, “What Effect Will Financial
               Restructuring Have On Banks?” August 13, 1991 – Moderator

Board Memberships

               Economists Incorporated
               SF-Marin Food Bank

Expert Reports and Testimony

               In Re: Processed Egg Products Litigation – Expert reports (4), class
               decertification declaration, hearing testimony, deposition testimony and class trial
               testimony on behalf of defendants concerning antitrust damages and liability

               Anne Roty and Mary Neff v. Battelle Memorial Institute, et al. – Expert report on
               behalf of defendants concerning statistics

               Bobby Jones et al. v. Progressive Direct Insurance Co. et al. – Expert report and
               declaration on behalf of defendant concerning class certification and damages




Curriculum Vitæ
Jonathan L. Walker
pg. 3
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 20 of 29. PageID #: 3256



Expert Reports and Testimony (continued)

               In Re: Aaron Slator – Export report and arbitration testimony on behalf of
               respondent concerning contract damages

               All-South Subcontractors, Inc. v. Sunbelt Rentals, Inc. – Expert report on behalf
               of defendant concerning class certification

               Federal Deposit Insurance Corporation v. PricewaterhouseCoopers LLP and
               Crowe Horwath LLP – Expert report and deposition testimony on behalf of
               plaintiffs concerning damages

               Precision Spine, Inc. and Spinal USA, Inc. v. Zavation, LLC et al. – Expert report
               and deposition testimony on behalf of plaintiffs concerning damages

               Chicago Teachers Union et al. v. Board of Education of the City of Chicago et al.
               (Case No. 12-C-10311) – Expert reports (3), declaration and deposition testimony
               on behalf of plaintiffs concerning liability

               Chicago Teachers Union et al. v. Board of Education of the City of Chicago et al.
               (Case No. 12-C-10338) – Expert reports (2) and deposition testimony on behalf of
               plaintiffs concerning liability

               Charles Ridgeway, et al. v. Wal-Mart Stores, Inc. – Expert report, trial and
               deposition testimony on behalf of defendant concerning class injury and damages

               Daniel Villalpando, et al. v. Exel Direct Inc., et al. – Expert report and deposition
               testimony on behalf of defendants concerning class damages

               United States ex rel. Landis v. Tailwind Sports Corp., et al. – Expert report,
               declaration and deposition testimony of behalf of plaintiff concerning damages

               The West Virginia Investment Management Board et al. v. The Variable Annuity
               Life Insurance Company – Expert report and deposition testimony on behalf of
               defendant concerning damages

               In Re: Taco Bell Wage and Hour Actions – Expert reports (2), deposition and trial
               testimony on behalf of defendant concerning liability and remedies

               Peter Sripramot v. Nor Cal Freight Mgmt., Inc., et al. – Expert report on behalf of
               defendant concerning damages

               Moroccanoil Inc., v. Marc Anthony Cosmetics, Inc., et al. – Expert report and
               deposition testimony on behalf of plaintiff concerning trademark infringement
               remedies


Curriculum Vitæ
Jonathan L. Walker
pg. 4
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 21 of 29. PageID #: 3257



Expert Reports and Testimony (continued)

               Isidro Baricuatro, Jr., et al. v. Industrial Personnel and Management Services,
               Inc., et al. – Expert report and deposition testimony on behalf of defendants
               concerning Fair Labor Standards Act and contract damages

               Ameira Watters v. General Motors LLC, et al. – Expert report on behalf of
               defendants concerning damages

               Louis Cimaglia v. Royal Pontiac Buick GMC Inc., et al. – Expert report on behalf
               of defendants concerning damages

               Harris County, Texas et al. v. International Paper Company, et al. – Expert report
               and deposition testimony on behalf of defendants concerning punitive damages

               United States v. Bank of America Corp. et al. – Expert report and deposition
               testimony on behalf of defendants concerning financial harm

               Diane Zwarg v. BB&T Insurance Services of California, Inc., et al. – Trial and
               deposition testimony on behalf of defendants concerning damages

               Ritchie Risk – Linked Strategies Trading (Ireland), Ltd., et al. v. Coventry First
               LLC, et al. – Expert report and deposition testimony on behalf of defendants
               concerning economic loss

               In Re: BDO Seidman – Expert report and deposition testimony on behalf of
               defendant concerning damages from alleged breach of professional responsibility

               U.S. SEC v. Ralph Cioffi – Deposition testimony on behalf of defendant
               concerning hedge fund operations

               Ultra Internet Media, S.A., et al. v. Caesars License Company, LLC et al. –
               Expert report on behalf of defendants concerning damages

               Lauren Knowles v. Kelly Buick, Inc., et al. – Expert report on behalf of defendants
               concerning economic loss

               Kenneth D. Klaas, et al. v. Vestin Mortgage Inc., et al. – Expert reports (2) on
               behalf of defendants concerning contract damages

               Tyr Sport, Inc. v. Warnaco Swimwear, Inc., United States Swimming, Inc., et al. –
               Expert report on behalf of defendants concerning antitrust liability

               United States of America v. Ralph Cioffi and Matthew Tannin – Testimony at
               criminal trial on behalf of defendants concerning hedge fund operations


Curriculum Vitæ
Jonathan L. Walker
pg. 5
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 22 of 29. PageID #: 3258



Expert Reports and Testimony (continued)

               Charles M. Felton et al. v. Vestin Realty Mortgage II, et al. – Deposition
               testimony and testimony at a bench trial on behalf of defendants concerning
               contract damages

               National Union Fire Insurance Co. of Pittsburgh, PA v. Puget Plastics
               Corporation et al. – Deposition testimony and testimony at a bench trial on behalf
               of plaintiff concerning lost profits and diminution in business value

               Deutscher Tennis Bund, et al. v. ATP Tour Inc. – Expert reports (2), deposition
               testimony and testimony at a jury trial on behalf of defendant concerning antitrust
               liability

               John Johnson, et al. v. Big Lots Stores, Inc. – Expert reports (2), declarations (2),
               deposition testimony, and testimony at a bench trial on behalf of defendant
               concerning alleged violation of Fair Labor Standards Act.

               MGP Ingredients, Inc. v. Mars, Inc. and S&M NuTec, LLC – Expert report and
               deposition testimony on behalf of defendant concerning damages

               In Re: H Street Building Corporation – Deposition testimony on behalf of
               defendant concerning damages

               In Re: The National Benevolent Association of the Christian Church (Disciples of
               Christ), et al. – Expert report, rebuttal report and deposition testimony on behalf
               of plaintiff concerning damages

               Chemical Overseas Holdings Inc., et al. v. Republica Oriental Del Uruguay, et al.
               – Expert report, supplemental report and arbitration testimony on behalf of
               respondents concerning damages

               In Re: Lockheed Meridian, MS Shooting Incident – Expert reports (3) and
               deposition testimony on behalf of defendant concerning damages

               John D. Wee v. Charles Schwab & Co., Inc. – Arbitration testimony on behalf of
               plaintiff concerning damages

               In Re: Robin Singh d/b/a Test Masters – Expert reports (2), declaration and
               deposition testimony on behalf of plaintiff concerning damages

               Patrick J. Cunningham and Anton N. Zanki v. International Business Machines
               Corporation – Expert report, rebuttal report and deposition testimony on behalf of
               defendant concerning alleged breach of contract



Curriculum Vitæ
Jonathan L. Walker
pg. 6
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 23 of 29. PageID #: 3259



Expert Reports and Testimony (continued)

               Mark Hodges, et al. v. Greater Canton Ford Mercury, Inc., et al. – Expert report
               on behalf of defendant concerning punitive damages

               In Re: Frank T. Vega – Declaration on behalf of defendant concerning damages

               Martin Leach v. Ford Motor Co. – Expert report on behalf of defendant
               concerning the corporate officer labor market in a breach of contract suit

               Westways World Travel, Inc. and Sundance Travel Service v. AMR Corp., et al. –
               Expert report and deposition testimony on behalf of defendants concerning
               compensatory damages

               Traci A. Savage v. Ford Motor Co. – Expert report on behalf of defendant
               concerning the economics of punitive damages

               Randy Eugene Wheeler v. Ford Motor Co. – Deposition testimony on behalf of
               defendant concerning lost NFL earnings and other alleged damages

               David Braswell v. Holley Performance Products Inc. – Expert report and rebuttal
               on behalf of defendant concerning antitrust liability and antitrust damages

               Ertha Mae Williams v. CSX Transportation Inc., et al. – Deposition testimony on
               behalf of defendants concerning the economics of punitive damages

               R. Straman Co. and Newport Convertible Engineering, Inc. v. Volkswagen of
               America, et al. – Deposition testimony on behalf of defendants concerning
               antitrust liability and antitrust injury

               Roll International Corporation and Paramount Farms, Inc. v. Unilever United
               States, Inc. and Conopco, Inc. – Testimony at jury trial on behalf of defendants
               regarding compensatory damages for alleged breach of contract and false promise

               Newhall Land and Farming Co. v. Kerr McGee Operating Corporation, et al. –
               Deposition testimony on behalf of defendants concerning the economics of
               punitive damages

               Marcia Spielholz, et al. v. Los Angeles Cellular Telephone Company, et al. –
               Expert report on behalf of defendants concerning remedies in a class action false
               advertising suit

               David N. Orrik v. Stryker Corporation, et al. - Deposition testimony on behalf of
               defendants concerning the economics of punitive damages



Curriculum Vitæ
Jonathan L. Walker
pg. 7
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 24 of 29. PageID #: 3260



Expert Reports and Testimony (continued)

               Agneta Karlsson, et al. v. Michael A. Savage – Deposition testimony on behalf of
               defendants concerning the economics of punitive damages and product liability

               Homestore, Inc. v. America Online – Expert report and arbitration testimony on
               behalf of respondent concerning damages from breach of contract

               Michael Meitus, et al. v. Dain Rauscher Wessels, Dain Rauscher Corporation and
               Dain Rauscher Inc. – Arbitration testimony on behalf of claimants concerning the
               competitive structure of the securities industry and other economic matters

               In Re: 1994 Exxon Chemical Plant Fire – Expert report on behalf of defendant
               concerning the economics of punitive damages

               Avis Buchanan, et al v. Consolidated Stores Corp. – Declaration and deposition
               testimony on behalf of defendant concerning statistical and other economic
               analyses in a class action public accommodations suit

               State of Alabama v. Exxon Corporation – Affidavit and testimony at post- trial
               hearing on behalf of defendant concerning the economics of punitive damages

               Aspen Knolls Corp., et al v. McDermott Will & Emery – Expert report on behalf
               of defendant concerning damages in a legal malpractice suit

               Legi-Slate Inc. v. Thomson Information Services Inc. – Expert reports (2) and
               deposition testimony on behalf of plaintiff concerning damages from breach of
               contract

               United States of America ex rel., William I. Koch and William A. Presley v. Koch
               Industries, Inc., et al. – Expert report, deposition testimony and testimony at jury
               trial on behalf of defendants concerning economic issues in a False Claims Act
               suit

               Ronald O. Lewis v. Booz-Allen & Hamilton Inc. – Expert reports (4) and
               deposition testimony on behalf of plaintiff regarding statistics and damages in an
               employment discrimination suit

               Richard Rogers Mason v. Ford Motor Company – Expert report and deposition
               testimony on behalf of defendant regarding liability in a product liability suit

               Dr. Michael J. Galvin v. The New York Racing Association, Inc., et al. – Expert
               report and declaration on behalf of defendant regarding commercial damages in
               breach of due process and tortious interference suit



Curriculum Vitæ
Jonathan L. Walker
pg. 8
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 25 of 29. PageID #: 3261



Expert Reports and Testimony (continued)

               Roll International Corporation and Paramount Farms, Inc. v. Unilever United
               States, Inc., et al. – Deposition and bench trial testimony on behalf of defendants
               regarding business valuation and damages in a breach of contract and fraudulent
               misrepresentation suit

               Yvonne Trout, et al. v. John Dalton, et al. – Affidavit and declaration on behalf of
               the United States concerning prejudgment interest

               Willie Brown Jr., et al. v. General Motors Corporation – Testimony at deposition
               and jury trial concerning lost NFL player earnings

               Royer Homes of Mississippi, Inc., et al. v. Redman Homes, Inc., et al. – Affidavits
               (2), expert reports (2) and deposition testimony on behalf of defendants
               concerning antitrust liability and damages

               W. C. and A. N. Miller Companies v. United States of America – Expert report and
               deposition testimony on behalf of defendant concerning commercial damages in a
               Federal Tort Claims Act suit

               SMS Systems Maintenance Services, Inc. v. Digital Equipment Corporation –
               Expert report and deposition testimony on behalf of defendant concerning
               antitrust damages and liability

               Francis W. Murray and FWM Corporation v. National Football League, et al. –
               Expert report and deposition testimony on behalf of defendants regarding market
               definition, alleged anticompetitive conduct and alleged antitrust injury

               Michael A. Willner v. Dow Jones & Company, Inc., et al. – Deposition testimony
               on behalf of defendants regarding damages in a breach of contract and unfair
               dealing suit

               Dream Team Collectibles, Inc. v. NBA Properties, Inc. – Expert reports (2) and
               deposition testimony on behalf of NBA Properties regarding damages and other
               economic issues in a trademark infringement suit and counter suit

               Breezevale Limited v. Timothy L. Dickinson, et al. – Deposition and jury trial
               testimony on behalf of defendants regarding commercial damages in a legal
               malpractice suit

               Sonja Lumpkin v. Citizens Bank of Maryland, Incorporated – Affidavit on behalf
               of defendant regarding damages in a wrongful termination suit




Curriculum Vitæ
Jonathan L. Walker
pg. 9
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 26 of 29. PageID #: 3262



Expert Reports and Testimony (continued)

               Carolee Brady Hartman, et al. v. Joseph Duffey – Declarations (7) and live
               testimony at four Teamsters Hearings on behalf of the defendant, the United
               States Government, regarding damage estimation in a class action sex
               discrimination suit

               Robert B. Reich v. Charles I. Brown, Peter M. Mazula, and Ronald F. Nuzman –
               Affidavit and deposition testimony for the United States Department of Labor
               regarding alleged breach of fiduciary responsibility under ERISA

               United Farmers Agents Association, Inc. v Farmers Insurance Exchange, et al.
               and Thomas J. Vinson, et al. v Farmers Insurance Exchange, et al. – Affidavit
               and deposition testimony for plaintiffs regarding antitrust liability

               Anthony Brown, et al. v Pro Football, Inc. – Testimony for defendants, the
               member clubs of the NFL, at jury trial regarding antitrust damages

               Robert E. Connor, et al. v. Harris County, et al. – Deposition testimony and a
               written declaration for plaintiffs, members of a class of job applicants, regarding a
               cost defense for allegedly discriminatory employment practices

               Laura Kelber against Forest Electric Corp. and Forest Datacom – Affidavit in
               opposition to defendants’ motion for summary judgement in a sex discrimination
               suit

Selected Consulting Matters

               Ernst & Young/ KPMG – Antitrust consulting regarding potential consolidation

               NASCAR Souvenirs – Consulting for defendants concerning class certification in
               an antitrust matter

               First Databank – Antitrust consulting regarding acquisition of Medi-Span Inc.

               Metal Supermarkets – Consulting for plaintiff regarding commercial damages
               arising from legal malpractice

               Vulcan – Antitrust consulting regarding the acquisition of an Atlanta quarry

               Brodus v. Children’s National Medical Center – Consulting regarding damages in
               a wrongful termination suit

               International Paper – Antitrust consulting regarding photographic paper and
               other photographic material


Curriculum Vitæ
Jonathan L. Walker
pg. 10
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 27 of 29. PageID #: 3263



Selected Consulting Matters (continued)

               St. Louis Convention and Visitors Commission v. National Football League, et al.
               – Antitrust consulting regarding franchise relocation

               The Baltimore City Paper – Consulting regarding commercial damages allegedly
               arising from libel

               Allied Domecq – Consulting for liquor supplier regarding terminated dealer’s lost
               profits

               National Football League – Consulting regarding trademark and antitrust issues
               in suits between the Dallas Cowboys and its affiliates and the NFL

               IndyCar Racing – Antitrust consulting

               Albertson’s – Antitrust consulting for potential plaintiff in a price-fixing matter

               New Orleans Hospitals – Antitrust consulting regarding joint venture among New
               Orleans hospitals

               General Dynamics – Consulting for plaintiff regarding damages in commercial
               litigation

               Telecom Technical Services, et al. v. ROLM – Consulting for plaintiffs in antitrust
               litigation

               The Boston Herald – Consulting regarding damages allegedly caused by
               publication of a news story

               Automotive Dismantlers and Recyclers Association v. ADP Claims Solutions
               Group, Inc. – Antitrust consulting regarding used automobile parts databases

               Mercy/St. Vincent – Consulting regarding the merger of two hospital systems in
               Toledo, Ohio

               Kalium/IMC – Consulting regarding the merger of Kalium and IMC

               Agricultural Chemicals Antitrust Litigation – Antitrust consulting for defendants,
               Zeneca Corp., Helena Corp. and Terra Corp. in an RPM class action suit

               The Clorox Company v. Sterling Winthrop, Inc., et al. – Antitrust consulting for
               plaintiffs in litigation alleging misuse of trademark protections for anticompetitive
               gain



Curriculum Vitæ
Jonathan L. Walker
pg. 11
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 28 of 29. PageID #: 3264



Selected Consulting Matters (continued)

               Chittenden Corporation – Antitrust consulting regarding a bank holding
               company’s acquisition plans

               National Basketball Association – Damage estimation for the NBA in antitrust
               suit brought against it by Independent Entertainment Group Incorporated

               Magic Line Inc. – Merger of ATM networks

               Home Shopping Network – Ex-post valuation of contingent contract concerning
               software and consulting services

               Lenfest Group, Comcast Corporation and Telecommunications Incorporated –
               Consultation regarding Delaware Public Service Commission rules to implement
               the Telecommunications Technology Investment Act

               Worthen Financial Corporation – Acquisition of Union National Bank of
               Arkansas

               Intrust Bank – Merger with Kansas State Bank & Trust

               Iowa National Bankshares – Merger with MidAmerica Savings Banks

               First National Bank of Kerrville – Acquisition of Bank of Kerrville

               Peoples Heritage Financial Group – Acquisitions of Mid Maine Savings Bank,
               Bank of New Hampshire, CFX, and certain branches of Fleet Bank of Maine

               Potash Antitrust Litigation – Antitrust consulting for defendants in a class action
               suit alleging price fixing in the potash industry

               R&D Business Systems, et al. v. Xerox Corporation – Antitrust consulting for
               plaintiffs in a class action suit alleging tying and monopolization in the copier and
               printer industries

               Society Corp. – Acquisition of Ameritrust

               VDDE Holm, Voest Alpina, Bohler – Antitrust consulting in connection with the
               merger of two European steel manufacturers

               McNeil, et al. v. NFL – Estimation of damages resulting from player reservation
               system

               U.S Department of Justice v. City of Alhambra, California – Analysis of evidence
               of discriminatory hiring practice

Curriculum Vitæ
Jonathan L. Walker
pg. 12
   Case: 4:18-cv-00054-JG Doc #: 125-8 Filed: 11/05/18 29 of 29. PageID #: 3265




Selected Consulting Matters (continued)

               Christiana Mortgage Brokers, et al. v. Delaware Trust, et al. – Estimation of
               damages resulting from tortious interference in the mortgage brokerage industry
               in New Castle County, Delaware

               Merger of Two Savings and Loan Assns. – Antitrust consulting in connection with
               the merger of two thrift institutions

               Mid Atlantic Coca-Cola – Analysis of evidence of price fixing and estimation of
               resulting damages


Professional Societies

               American Economic Association

               American Bar Association

               Industrial Organization Society

               Western Economics Association

               American Law and Economics Association

               Society of Labor Economics




Curriculum Vitæ
Jonathan L. Walker
pg. 13
